Edwards, Judge,
delivered the opinion of the court.
The mayor, aldermen and citizens of the city of St. Louis, commenced an action against the steam-boat United States, by filing a complaint under the act to provide for the collection of demands against boats ahd vessels. The complaint alleges that the defendant negligently and wilfully run against a certain kéel-boat, the property and in the possession of the plaintiffs, and did said boat great damage and injury. The defendant pleaded, first, the general issue; second, that said boat United States did not run against the said keel-boat, and injuré the same as charged; third, that the injury done to said keel-boat was not by the default, negligence or mal-conduct of the ownexs of said steam-boat, or their agents or servants.
The proof is, that the keel-boat was lying at the wharf in St. Louis; that the steam-boat Chariton was alongside the said keel-boat; that the keel-boat was between the *232Chariton and the shore; that the Chariton was propped from the keel-boat by aspar, one end of which rested against the shore and the other against the Chariton; that at night the steam-boat United States came in and attemRíed to land; that the officers on board the Chari-ton told the officers on board the United States that they could not get in there; that a cable of the United States was carried ashore find made fast, and that the engine of the United States was put in motion, and that the United ,States rvas thus forced against the Chariton; that the spar which held the Chariton from the keel-boat was tripped, and the Chariton forced against the keel-boat, by which .means the upper works of the keel-boat were broken off.
The defendant asked the court to instruct the jury a<s 'follows:
1. The steam-boat United States is not liable in this action, unless the jury are of opinion, from the evidénce, that the United States was landed against the Chariton with unusual negligence and force.
2. If those who .navigated the United States used usual precaution in coming in along the Chariton and while there, they are bound R> find for the defendant.
The court refused to give these instructions, and gave .the following: That if the jury should be of opinion that the ikeel-b©at was moored in the proper place, and in such a way as to be reasonably secured from injury by the pressure or contact of .vessels of any .description arriving at the wharf or effecting a landing, and that notwithstanding such ordinary and reasonable precaution the said keel-boat was injured by the steam-boat United States, when in the act of'arriving or makinggood her landing, they should find for the plaintiff,,,although it might appear to the.jury that said-boat had approached the wharf with the care usual upon such occasions, and without any intentional violence or pressure upon the said keel-boat; jthat the qourt in such a case was of opinion, that the (majcim of law, that “you should so use your own as not to hurt your neighbor’s property,” was applicable, and ..furnished the principle that should govern the verdict.
The seyeral,issue£ were found for the plaintiffs, and the court gave .judgment against the defendant. The defendant then moved for a hew trial for the following reasons: 1. The instructions of the court were illegal. 2. The .verdict was against .evidence.. 3. The verdict was against tfye weight of evidence. The motion for a new trial was overruled.' It is assigned for error: I. Tha,t j,he court.refused the instructions asked by defendant bur *233;Iow. 2. That the court gave wrong instructions. 3. That the court refused to grant a new trial.
If a keel-boat, moored in a proper place, and reasonably protected from th i contact of othe¡. vessels, be injur, ed by the landing of a steam-boat, the owners of the steam-boat are liable for the damages, though the managers of the boat used ordinary care, and used no intentional violence against the keel.
The first error assigned is, that the court refused the .instructions asked by the defendant. This was no error; the instructions were properly refused. As said by the circuit court, “the maxim of law, that you shall so use .your own as not to hurt your neighbor’s property, was applicable, and furnishe.d-the.principle that should govern the verdict” in this case. The instructions given by the court were correct; the evidence was sufficient to justify the finding of .the jury, and the motion for a new trial was therefore properly overruled. The ease and facility with which.steam-boats can generally be managed, places ,it .almost completely within the power of the officers .managing tjrem to avoid doing injury .to the persons or property of others; and, on the other hand, their immense power, and the great rapidity with which they move, may olten place it beyond the power of individuals to protect themselve.s.or their property from .injury by a boat improperly managed. Steam-boats should, therefore, be held to the strictest and most scrupulous care in navigating our rivers. The judgment in this case ought to be . affirmed, and.the.p.thqr judges concurring, it is affirmed.